DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
No claims are amended.
Claims 17 and 19-24 of the US are examined on the merits.

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive:
With respect to claim 17, Applicant argues that the combination of references is improper because Kanzaki teaches a heating device utilizing a specific construction and arrangement of components to utilize an evaporation tray and tray heater in combination with various compartments to heat food for cooking, and does not disclose “vaporizing the fluid removed from the wound by heating the fluid removed from the wound to increase a rate of evaporation of the removed fluid”.
However, the step of vaporizing the fluid removed from the wound is disclosed by the combination of Henley and Siciliano. The reference of Kanzaki is brought here not for bodily incorporation of the heater of Kanzaki into the apparatus of Henley/Siciliano but as a teaching  or evidence only that it is well known known to heat the fluid in order to increase a rate of evaporation. Therefore, the combination of references is proper, and the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claimы 17, 19, 20, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henley et al. (WO 00/07653) in view of Siciliano (US 4,961,735), and further in view of Kanzaki et al. (US 7,304.278).
Regarding claims 17, 19 and 20, Henley discloses an apparatus performing treating a wound (Abstract, lines 1-5), comprising: 
a wound dressing 12 (page 7, lines 3-4; fig. 1) positioned over a wound that means the step of positioning the wound dressing over the wound is inherently present; 
applying negative pressure to the wound dressing by a means of drainage system 19 (page 8, lines 10-11) to remove fluid from the wound that means the step of applying negative pressure to the wound by means of drainage system is inherently present. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Henley does not expressly disclose the method comprising a step of vaporizing the fluid removed from the wound to increase a rate of evaporation of the removed fluid.
Siciliano teaches a method of treating a wound (Abstract, lines 1-4) comprising a step of vaporizing the fluid removed from the wound (col. 1, line 56) that inherently increases a rate of evaporation of the removed fluid.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the method of Henley with the step of vaporizing the fluid removed from the wound, as taught by Siciliano in order to evaporate potentially harmful fluids, as motivated by Siciliano (col. 1, line 57).
Henley in view of Siciliano do not expressly disclose the step of heating the fluid removed from the wound in order to ensure vaporization.
It is well known that the rate of evaporation  depends on the temperature, the higher the temperature the higher the evaporation rate. Thus, Kanzaki teaches a method of evaporation of fluid (Abstract, lines 1-4) comprising a step of heating the fluid for evaporation (Abstract, lines 10-11), wherein the heat is directed to the evaporation tray (Abstract, line 5) that is interpreted as being a collection device, as required by claim 19 and is capable of heating the fluid in the conduit, as required by claim 20.
Since both Henley/ Siciliano and Kanzaki belong to the same problem solving area, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the method of Henley/ Siciliano with the step of heating the fluid removed from the wound, as taught by Kanzaki in order to generate a steam, i.e. to evaporate the removed fluid, as directed by Kanzaki (Abstract, lines 10-11). 
Regarding claim 23, Henley discloses the method, wherein vaporizing the fluid removed from the wound further comprises passing a gas through the fluid removed from the wound, since a ventilator exhaust used for evaporation (page 13, lines 19-20) inherently provides passing the gas through the fluid.
Regarding claim 24, Henley discloses the method comprising removing vaporized fluid with a pump, since a ventilator exhaust used for evaporation (page 13, lines 19-20) is a variation of pump.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henley et al. (WO 00/07653) in view of Siciliano (US 4,961,735) and Kanzaki, and further in view of CN 2623320 Y.
Henley in view of Siciliano and Kanzaki disclose the invention discussed above but does not expressly disclose the method, wherein vaporizing the fluid removed from the wound further comprises passing the fluid over a weir within a collection canister.
CN 2623320 Y teaches that it is known to vaporize fluid by passing the fluid over the weir within a canister (Abstract, lines 1-2).
Since both Henley/ Siciliano/ Kanzaki and CN 2623320 Y belong to the same problem solving area, i.e., vaporizing fluid, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the method of Henley/ Siciliano/ Kanzaki with the step of vaporizing the fluid by passing the fluid over a weir within a collection canister, as taught by CN 2623320 Y in order to provide evaporation process, as motivated by CN 2623320 Y (Abstract, lines 1-2).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henley et al. (WO 00/07653) in view of Siciliano (US 4,961,735), Kanzaki et al. (US 7,304.278) and CN 2623320 Y, and further in view of Robinson (US 1,775,947).
Henley in view of Siciliano, Kanzaki and CN 2623320 Y disclose the invention discussed above but do not expressly disclose the method, wherein the weir is configured to heat the fluid removed from the wound.
Robinson teaches that it is known to evaporate fluid by means of heat (page 1, lines 3-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the weir of Henley/ Siciliano/ Kanzaki CN 2623320 Y with the heating element, as taught by Robinson in order to produce vapors, as motivated by Robinson (page 1, line 3).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781